Exhibit 10

 

MASCO CORPORATION
NON-EMPLOYEE DIRECTORS EQUITY PROGRAM
UNDER THE 2014 LONG TERM STOCK INCENTIVE PLAN
July 22, 2014

 

For purposes of the Masco Corporation (the “Company”) Non-Employee Directors
Equity Program (the “Program”), an “Eligible Director” is any director of the
Company who is not an employee of the Company and who receives a fee for
services as a director.  Terms not defined herein have the meaning given to them
in the Company’s 2014 Long Term Stock Incentive Plan, as amended from time to
time (the “Plan”).

 

Section 1. Restricted Stock Award

 

(a)                                 (i)  Eligibility for Award.  On the date of
each of the Company’s annual stockholders’ meetings (the “Annual Meeting”), each
person who is or becomes an Eligible Director at such meeting and whose service
on the Board is expected to continue following such meeting shall be granted an
Award of Restricted Stock.

 

(ii)  Amount of Award.  The amount of the Award of Restricted Stock shall be
equal to one-half of the annual retainer then paid to non-employee directors as
compensation for their service as a director, rounded to the nearest ten Shares
and disregarding any retainer provided as compensation for service on a Board
committee, or as Chair of a Board committee or the Board (the “Annual
Retainer”). If an Eligible Director begins serving as a director other than as
of the date of an Annual Meeting, Awards of Restricted Stock granted hereunder
shall be granted on the date of the meeting of the Corporate Governance and
Nominating Committee that takes place on or after such Eligible Director is
first elected or appointed to the Board, and such Awards shall be pro-rated to
reflect the partial service provided by such Eligible Director in the period
between Annual Meetings.

 

(iii) Adjustment to Amount or Terms of Award.  The Board shall have sole
discretion to adjust the amount of the Annual Retainer to be paid in the form of
Shares and the terms of any such Award of Shares.  Except as the Board may
otherwise determine, any increase or decrease in an Eligible Director’s Annual
Retainer during a period with respect to which such Eligible Director has
already been granted an Award of Restricted Stock shall be implemented by
increasing or decreasing the cash portion of such Eligible Director’s Annual
Retainer.

 

(b)                                 Subject to clauses (e) through (h) below,
each Award of Restricted Stock granted hereunder shall vest with respect to
one-third of the Shares underlying such Award (disregarding fractional Shares)
on May 15 of each of the three consecutive calendar years following the year in
which such Award is granted; provided, however, that if an Award is granted
between the Annual Meeting and December 31 pursuant to Section 1(a)(ii), the
first vesting shall occur on May 15 of the second calendar year following the
year in which such Award is granted.

 

(c)                                  The price of the Shares used in determining
the number of Shares subject to an Award of Restricted Stock granted hereunder
shall be the fair market value of the Shares as determined by the Board on the
effective grant date of such Award; provided that if an Award

 

--------------------------------------------------------------------------------


 

granted in accordance with Section 1(a) of this Program falls within seven days
prior to the release of the Company’s quarterly or annual financial results,
then the effective grant date for such Award will be the second market trading
day following the date on which such financial results are released.

 

(d)                                 Each Eligible Director shall be entitled to
vote and receive dividends on the Shares subject to the Award of Restricted
Stock, but will not be able to obtain a stock certificate or sell, encumber or
otherwise transfer such Shares of Restricted Stock except in accordance with the
terms of the Plan.

 

(e)                                  If an Eligible Director’s term of service
as a director terminates for any reason other than as a result of death,
permanent and total disability or retirement on or after normal retirement age
as set forth in the Company’s Corporate Governance Guidelines, all Shares of
Restricted Stock held by such Eligible Director that remain subject to
restrictions shall be forfeited and transferred back to the Company on the date
of such termination; provided, however, that any Shares of Restricted Stock that
remain subject to restrictions but that would have vested on May 15 the year
following the year of such Eligible Director’s termination shall vest pro rata
on the date of termination based upon that portion of the year between annual
vesting dates in which the termination occurred during which such Eligible
Director served as a director.

 

(f)                                   Notwithstanding the foregoing or clause
(g) below, if, following termination of service as a director for any reason
other than death (including due to retirement), an Eligible Director continues
to hold Shares of Restricted Stock, the Board, in its sole judgment, may cause
all Shares of Restricted Stock that remain subject to restrictions to be
forfeited and transferred back to the Company concurrently with, or at any time
following, such termination if the Board determines that such former director
has engaged in any activity detrimental to the interests of the Company, a
subsidiary or an affiliated company.

 

(g)                                  If an Eligible Director’s term of service
as a director is terminated by reason of death or permanent and total disability
or, if following termination or retirement as a director, a former director dies
while continuing to have rights under an Award of Restricted Stock, upon such
death or termination by reason of permanent and total disability, the
restrictions contained in any such Award of Restricted Stock shall lapse.

 

(h)                                 If an Eligible Director’s term of service as
a director is terminated by reason of retirement on or after normal retirement
age for a director as set forth in the Company’s Corporate Governance
Guidelines, the restrictions contained in any Award of Restricted Stock held by
such Eligible Director shall continue to lapse in the same manner as if his or
her term of service had not terminated.

 

(i)                                     The provisions of Section 6(d)(v) of the
Plan (“Acceleration”) shall not apply to Awards of Restricted Stock granted to
Eligible Directors.

 

2

--------------------------------------------------------------------------------


 

Section 2. Non-Compete Provision

 

Each Award of Restricted Stock granted hereunder shall contain a provision
whereby the Award holder shall agree, in consideration for the Award and
regardless of whether restrictions on Shares of Restricted Stock have lapsed, as
follows:

 

(a)                                 While the holder is a director of the
Company and for a period of one year following the later of the last date of
vesting of any Shares or the termination of such holder’s term as a director of
the Company, other than a termination following a Change in Control, the Award
holder shall agree not to engage in, and not to become associated in a
“Prohibited Capacity” (as hereinafter defined) with any other entity engaged in,
any ‘‘Business Activities” (as hereinafter defined) and not to encourage or
assist others in encouraging any employee of the Company or any of its
subsidiaries to terminate employment or to become engaged in any such Prohibited
Capacity with an entity engaged in any Business Activities.  “Business
Activities” shall mean the design, development, manufacture, sale, marketing or
servicing of any product, or providing of services competitive with the products
or services, of the Company or any subsidiary at any time while the Award is
outstanding, to the extent that such competitive products or services are
distributed or provided either (1) in the same geographic area as are such
products or services of the Company or any of its subsidiaries or (2) to any of
the same customers as such products or services of the Company or any of its
subsidiaries are distributed or provided.  “Prohibited Capacity” shall mean
being associated with an entity as a director, employee, consultant, investor or
in another capacity where (1) confidential business information of the Company
or any of its subsidiaries could be used in fulfilling any of the holder’s
duties or responsibilities with such other entity, or (2) an investment by the
Award holder in such other entity represents more than 1% of such other entity’s
capital stock, partnership or other ownership interests.

 

(b)                                 Should the Award holder breach any of the
restrictions contained in the preceding paragraph, by accepting an Award, the
Award holder shall agree, independent of any equitable or legal remedies that
the Company may have and without limiting the Company’s right to any other
equitable or legal remedies, to pay to the Company in cash immediately upon the
demand of the Company (1) the amount of income realized for income tax purposes
from the Award, net of all federal, state and other taxes payable on the amount
of such income, but only to the extent that such income is realized from
restrictions lapsing on Shares or exercises occurring, as the case may be, on or
after the termination of the Award holder’s term as a director of the Company or
within the two-year period prior to the date of such termination, plus (2) all
costs and expenses of the Company in any effort to enforce its rights under this
or the preceding paragraph.  The Company shall have the right to set off or
withhold any amount owed to the Award holder by the Company or any of its
subsidiaries or affiliates for any amount owed to the Company by the Award
holder hereunder.

 

Section 3. Termination, Modification or Suspension

 

The Board may terminate, modify or suspend the Program at any time as it may
deem advisable.

 

3

--------------------------------------------------------------------------------